              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


 FREDERICK RIDEOUT GRAY, JR.,                        )
                                                     )
                           Plaintiff,                )
                                                     )
 -vs-                                                )       Case No. CIV-17-0137-F
                                                     )
 GEO GROUP INC., et al.,                             )
                                                     )
                           Defendants.               )

                                                ORDER

        Two Reports and Recommendations by Magistrate Judge Bernard M. Jones
are before the court. Doc. nos. 102, 103.
                                           1. Doc. no. 102
        The Report and Recommendation at doc. no. 102 recommends that the court
deny motions to dismiss filed by defendants Thomas, Wells,1 Richmond, Simpkins
and Lange (doc. nos. 85-88, 90) and grant plaintiff a mandatory extension of time
within which to locate and perfect service upon these individuals. The Report further
states that if the Report is adopted, the magistrate judge anticipates setting a deadline
for service, and ordering these defendants’ attorneys to address whether these
defendants have agreed to waive service or will provide the magistrate judge with
last-known addresses.




        1
            Plaintiff’s objection states that the correct spelling of this defendant’s name is “Walls.”
      The Report notifies the parties of their right to object to the Report and advises
that any objections are due by February 14, 2019. Plaintiff filed a timely objection.
Doc. no. 104. There, plaintiff argues that these defendants are already aware of this
action as indicated in the Report. (Doc. no. 102, p. 3 of 4, n.3, observes that
defendants received actual notice of plaintiff’s lawsuit as evidenced by the entry of
appearances on their behalf and their motions to dismiss.)
      Following de novo review, plaintiff’s objection (doc. no. 104) to the Report
is DENIED. The Report (doc. no. 102) is ACCEPTED, AFFIRMED and
ADOPTED. The motions to dismiss filed by defendants Thomas, Wells, Richmond,
Simpkins and Lange (doc. nos. 85-88, 90) are DENIED. Plaintiff is GRANTED a
mandatory extension of time within which to locate these defendants and perfect
service upon them. The magistrate judge will set a deadline for service and will
order defendants’ attorneys to advise the magistrate judge whether these defendants
will waive service or provide last-known addresses.
                                   2. Doc. no. 103
      The Report and Recommendation at doc. no. 103 recommends that the court
deny the motion to dismiss filed by defendant Musallam and order Musallam to
answer or otherwise respond to the Amended Complaint within twenty days of any
order adopting the Report.
      The Report notifies the parties of their right to object to the Report and advises
that any objections are due by February 14, 2019. No objections were filed.
      Upon review, and with no objections having been filed, the Report (doc. no.
103) is ACCEPTED, AFFIRMED and ADOPTED. The motion to dismiss filed
by defendant Musallam is DENIED. Doc. no. 89. Defendant Musallam SHALL




                                          2
answer or respond to the Amended Complaint within twenty days of the date of this
order.
                           3. The Referral Remains in Place
         This action remains referred to the magistrate judge.
         IT IS SO ORDERED this 26th day of February, 2019.




17-0137p007.docx




                                            3
